Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 30, 2020                                                                               Bridget M. McCormack,
                                                                                                                  Chief Justice

  158240 (87)(90)                                                                                        David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  SUSAN BISIO,                                                                                        Richard H. Bernstein
            Plaintiff-Appellant,                                                                      Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
  v                                                                SC: 158240                                          Justices
                                                                   COA: 335422
                                                                   Oakland CC: 2015-150462-CZ
  THE CITY OF THE VILLAGE OF
  CLARKSTON,
            Defendant-Appellee.

  _________________________________________/

          On order of the Court, the motion for leave to file a reply is GRANTED, and the
  brief filed with the motion is accepted for filing. The motion for review of taxation of
  costs is considered, and it is DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 30, 2020
         t0921
                                                                              Clerk